DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/27/2020.  Claims 1-10 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 01/08/2021; 02/09/2021; 12/29/2021; and 01/11/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/081,505. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘505 Application Claim 1 Claims
A main Bluetooth circuit (110) of a multi-member Bluetooth device (100) utilized to operably conduct data transmission with a source Bluetooth device (102) and comprising the main Bluetooth circuit (110) and an auxiliary Bluetooth circuit (120), the source Bluetooth device (102) being acting as a master in a first piconet (310),
A multi-member Bluetooth device (100) utilized to operably conduct data transmission with a source Bluetooth device (102), the source Bluetooth device (102) being acting as a master in a first piconet (310), the multi-member Bluetooth device (100) comprising:
the main Bluetooth circuit (110) comprising:
a main Bluetooth circuit (110), comprising:
a first Bluetooth communication circuit (111);
a first Bluetooth communication circuit (111);
a first clock adjusting circuit (113);
a first clock adjusting circuit (113);
a first control circuit (114), coupled with the first Bluetooth communication circuit (111) and the first clock adjusting circuit (113), arranged to operably control the 


a first sampling-clock adjusting circuit (116), coupled with the first control circuit (114); and
a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116), arranged to operably sample a first audio data based on a first audio sampling clock (CLKA1), and to operably transmit sampled data to a first playback circuit (118) for playback;
a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116), arranged to operably sample a first audio data based on a first audio sampling clock (CLK_A1), and to operably transmit sampled data to a first playback circuit (118) for playback; and



wherein the first control circuit (114) is further arranged to operably conduct following operations:
controlling the first clock adjusting circuit (113) to generate a first slave clock (CLKP1S1) and a second main clock (CLK_P2M) according to a timing data of a first main clock (CLKP1M) generated by the source Bluetooth device (102), so that both the first slave clock (CLKP1S1) and the second main clock (CLKP2M) are synchronized with the first main clock (CLKPIM); and
controlling the first clock adjusting circuit (113) to generate a first slave clock (CLK_P1S1) and a second main clock (CLK_P2M) according to a timing data of a first main clock (CLK_P1M) generated by the source Bluetooth device (102), so that both the first slave clock (CLK_P1S1) and the second main clock (CLK_P2M) are synchronized with the first main clock (CLK_P1M); and
controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the first piconet (310) according to the first slave clock (CLK_P1S1), and
controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the first piconet (310) according to the first slave clock (CLK_P1S1), and
controlling the first Bluetooth 

communication circuit (111) to transmit or

receive packets in the second piconet 

(320) according to the second main clock 

(CLKP2M), so that the auxiliary 

Bluetooth circuit (120) is enabled to 

transmit or receive packets in the 

second piconet (320) according to a 

second slave clock (CLKP2S1) 

synchronized with the second  main 

clock (CLKP2M).
wherein the second control circuit (124) is further arranged to operably conduct following operations: controlling the second clock adjusting circuit (123) to generate a second slave clock (CLK_P2S1) according to a timing data of the second main clock (CLK_P2M), so that the second slave clock (CLK_P2S1) is synchronized with the second main clock (CLK_P2M); .


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps claim scope of claim 1 of the ‘505 application, and in that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘505 application.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to drafting claim using different wording but meaning is the same.  A motivation for doing so would be to seek a well-In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per dependent claims 2-5, the claims are deemed obvious over the dependent claims 2-5 of the ‘505 application for the same rationales applied to base claim 1 as above discussed.

Instant Application Claim 6 Claims
‘505 Application Claim 1 Claims 
An auxiliary Bluetooth circuit (120) of a multi-member Bluetooth device (100), the multi-member Bluetooth device (100) being utilized to operably conduct data transmission with a source Bluetooth device (102) and comprising a main Bluetooth circuit (110) and the auxiliary Bluetooth circuit (120), the source Bluetooth device (102) being acting as a master in a first piconet (310), the main Bluetooth circuit (110) being acting as a slave in the first piconet (310) and being acting as a master in a second piconet (320), the main Bluetooth circuit (110) being arranged to operably sample a first audio data based on a first audio sampling clock (CLKA1) and further arranged to operably generate a first slave clock (CLK_P1S1) and a second main clock (CLKP2M) according to a timing data of a first main clock (CLKP1M) generated by the source Bluetooth device (102) to render both the first slave clock (CLKP1S1) and the second main clock (CLKP2M) to be synchronized with the first main clock (CLKP1M) so that the main Bluetooth circuit (110) is enabled to transmit or receive packets in the first piconet (310) according to the first slave clock (CLKP1S1) and to transmit or receive packets in the second piconet (320) according to the second main clock (CLKP2M),
A multi-member Bluetooth device (100) utilized to operably conduct data transmission with a source Bluetooth device (102), the source Bluetooth device (102) being acting as a master in a first piconet (310), the multi-member Bluetooth device (100) comprising: a main Bluetooth circuit (110), comprising: a first Bluetooth communication circuit (111); a first clock adjusting circuit (113); a first control circuit (114), coupled with the first Bluetooth communication circuit (111) and the first clock adjusting circuit (113), arranged to operably control the main Bluetooth circuit (110) to act as a slave in the first piconet (310), and to act as a master in a second piconet (320); a first sampling-clock adjusting circuit (116), coupled with the first control circuit (114); and a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116), arranged to operably sample a first audio data based on a first audio sampling clock (CLK_A1),  and  further arranged to  generate a first slave clock (CLK_P1S1) and a second main clock (CLK_P2M) according to a timing data of a first main clock (CLK_P1M) generated by the source Bluetooth device (102), so that both the first slave clock (CLK_P1S1) and the second main clock (CLK_P2M) are synchronized with the first main clock (CLK_P1M); and controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the first piconet (310) according to the first slave clock (CLK_P1S1), and c to transmit or receive packets in the second piconet (320) according to the second main clock (CLK_P2M);
the auxiliary Bluetooth circuit (120) comprising:
an auxiliary Bluetooth circuit (120), comprising:
a second Bluetooth communication circuit (121);
a second Bluetooth communication circuit (121);
a second clock adjusting circuit (123);
a second clock adjusting circuit (123);
a second control circuit (124), coupled with the second Bluetooth communication 


a second sampling-clock adjusting circuit (126), coupled with the second control circuit (124); and
a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback;
a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLK_A2), and to operably transmit sampled data to a second playback circuit (128) for playback;


wherein the second control circuit (124) is further arranged to operably conduct following operations:
wherein the second control circuit (124) is further arranged to operably conduct following operations:
controlling the second clock adjusting circuit (123) to generate a second slave 


controlling the second Bluetooth communication circuit (121) to transmit or receive packets in the second piconet (320) according to the second slave clock (CLK_P2S1).


Rationales:
From the above claim comparison, one can see that claim 6 of the instant application overlaps claim scope of claim 1 of the ‘505 application, and in that claim 6 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘505 application.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded words appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to drafting claim using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.  In addition, the difference depicted in the strike-through words appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per dependent claims 7-10, the claims are deemed obvious over the dependent claims 4, 4, 4 and 6, respectively of the ‘505 application for the same rationales applied to base claim 6 as above discussed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-10 of the instant application appear to recite allowable limitations of "the main Bluetooth circuit (110) comprising: a first Bluetooth communication circuit (111); a first clock adjusting circuit (113); a first control circuit (114), coupled with the first Bluetooth communication circuit (111) and the first clock adjusting circuit (113), arranged to operably control the main Bluetooth circuit (110) to act as a slave in the first piconet (310), and to act as a master in a second piconet (320); a first sampling-clock adjusting circuit (116), coupled with the first control circuit (114); and a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116), arranged to operably sample a first audio data based on a first audio sampling clock (CLKA1), and to operably transmit sampled data to a first playback circuit (118) for playback; wherein the first control circuit (114) is further arranged to operably conduct following operations: controlling the first clock adjusting circuit (113) to generate a first slave clock (CLKP1S1) and a second main clock (CLK_P2M) according to a timing data of a first main clock (CLKP1M) generated by the source Bluetooth device (102), so that both the first slave clock (CLKP1S1) and the second main clock (CLKP2M) are synchronized with the first main clock (CLKPIM); and controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the first piconet (310) according to the first slave clock (CLK_P1S1), and controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the second piconet (320) according to the second main clock (CLKP2M), so that the auxiliary Bluetooth circuit (120) is enabled to transmit or receive packets in the second piconet (320) according to a second slave clock (CLKP2S1) synchronized with the second main clock (CLKP2M)," as recited in claims 1-5, and "the auxiliary Bluetooth circuit (120) comprising: a second Bluetooth communication circuit (121); a second clock adjusting circuit (123); a second control circuit (124), coupled with the second Bluetooth communication circuit (121) and the second clock adjusting circuit (123), arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320); a second sampling-clock adjusting circuit (126), coupled with the second control circuit (124); and a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback; wherein the second control circuit (124) is further arranged to operably conduct following operations: controlling the second clock adjusting circuit (123) to generate a second slave clock (CLKP2S1) according to a timing data of the second main clock (CLK_P2M), so that the second slave clock (CLK_P2S1) is synchronized with the second main clock (CLKP2M); and controlling the second Bluetooth communication circuit (121) to transmit or receive packets in the second piconet (320) according to the second slave clock (CLKP2S1)," as recited in claims 6-10.  Should a response to this Office Action overcome all of the above discussed issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanbara (US 10,848,926).
Malovany et al. (US 10,009,862).
Watson et al. (US 8,768,252).
Agren (US 2008/0291863).
Jerlhagen et al. (USU 2008/0291891).
Girardier et al. (US 10,750,459).
Chen et al.   (US 2021/0105865).
Chen et al.   (US 2019/0319747).
Chen et al.   (US 2019/0320345).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 7, 2022